353 F.2d 210
Robert F. URBANO, Appellant,v.Richard J. HUGHES, Governor of the State of New Jersey,Lloyd W. McCorkle, Commissioner of Institutions and Agenciesof the State of New Jersey, Howard Yeager, Principal Keeperof the New Jersey State Prison, Board of Managers of the NewJersey State Prison, and Their Agents.
No. 15334.
United States Court of Appeals Third Circuit.
Submitted Nov. 15, 1965.Decided Nov. 30, 1965.

Appeal from the United States District Court for the District of New Jersey; Arthur S. Lane, Judge.
Robert F. Urbano, pro se.
Eugene T. Urbaniak, Trenton, N.J.  (Arthur J. Sills, Atty. Gen. of New Jersey, on the brief), for appellees.
Before KALODNER, Chief Judge, and McLAUGHLIN and SMITH, Circuit judges.
PER CURIAM.


1
On review of the record we find no error.  The Order of the District Court will be affirmed.